Case 8:21-cv-01086-GW-KK Document 10 Filed 07/26/21 Page 1 of 2 Page ID #:25



                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

    Case No.      SACV 21-1086-GW (KK)                                       Date: July 26, 2021
    Title: Dorene B.1 v. Andrew Saul



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


              DONNISHA BROWN                                                   Not Reported
                   Deputy Clerk                                               Court Reporter


        Attorney(s) Present for Plaintiff(s):                     Attorney(s) Present for Defendant(s):
                   None Present                                                None Present

Proceedings:         (In Chambers) Order to Show Cause Why Action Should Not Be Dismissed
                     for Failure to Prosecute and Comply with Court Orders


                                                     I.
                                                BACKGROUND

        On June 22, 2021, Plaintiff Dorene B. (“Plaintiff”) filed a Complaint challenging the denial
of her application for Title II Disability Insurance Benefits and/or Title XVI Supplemental Security
Income by the Commissioner of the Social Security Administration (“Defendant”). ECF Docket
No. (“Dkt.”) 1.

        On June 24, 2021, the Court issued a Case Management Order (“CMO”) instructing Plaintiff
to “promptly serve the summons and complaint on the Commissioner,” and to “electronically file a
proof of service” within thirty (30) days after the filing of the Complaint, i.e. no later than July 22,
2021. Dkt. 9 at 1-2. The CMO warned Plaintiff that failure to follow those instructions “may result
in dismissal of this case.” Id. at 2.

           As of the date of this Order, Plaintiff still has not filed a proof of service, per the Court’s
CMO.

///
1
       Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
recommendation of the Committee on Court Administration and Case Management of the Judicial
Conference of the United States.

    Page 1 of 2                         CIVIL MINUTES—GENERAL                        Initials of Deputy Clerk __
Case 8:21-cv-01086-GW-KK Document 10 Filed 07/26/21 Page 2 of 2 Page ID #:26



                                               II.
                                           DISCUSSION

        Under Federal Rule of Civil Procedure 41(b), the Court may dismiss an action without
prejudice for failure to prosecute or failure to comply with any court order. See FED. R. CIV. P.
41(b).

        Here, Plaintiff has failed to file a proof of service of the Complaint, and thus failed to
comply with the Court’s CMO. Consequently, under Rule 41(b), the Court may properly dismiss the
instant action without prejudice for failure to prosecute and comply with a court order. See Bennett
v. Colvin, No. CV 12-10317-PA (PJW), 2013 WL 3233420, at *1 (C.D. Cal. June 26, 2013)
(dismissing pro se social security action under Rule 41(b) where plaintiff failed to file proof of
service on defendant despite court order). However, before dismissing this action, the Court will
afford Plaintiff an opportunity to explain her failure to file a proof of service as directed by the
CMO.

                                               III.
                                              ORDER

        Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in writing, why this action
should not be dismissed for failure to prosecute and/or comply with court orders. Plaintiff shall
have up to and including August 16, 2021, to respond to this Order. Plaintiff is cautioned that
failure to timely file a response to this Order will be deemed by the Court consent to the
dismissal of this action without prejudice.

        IT IS SO ORDERED.




 Page 2 of 2                        CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
